Case: 5:18-cv-00548-REW-MAS Doc #: 32 Filed: 05/08/20 Page: 1 of 25 - Page ID#: 391




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF KENTUCKY
                                      CENTRAL DIVISION
                                         LEXINGTON

   KRISSI WATKINS,                               )
                                                 )
            Plaintiff,                           )         No. 5:18-CV-548-REW-MAS
                                                 )
   v.                                            )
                                                 )            OPINION AND ORDER
   SHRINERS HOSPITALS FOR                        )
   CHILDREN, INC.,                               )
                                                 )
            Defendant.                           )

                                           *** *** *** ***

            Defendant Shriners Hospitals for Children, Inc., moves for summary judgment on Plaintiff

  Krissi Watkins’s disability discrimination, failure to accommodate, and retaliation claims under

  the Americans with Disabilities Act (ADA), as amended, and the Kentucky Civil Rights Act

  (KCRA). The KCRA, more narrowly defining a qualifying disability, affords Watkins no relief as

  a matter of law. Material fact disputes, however, prevent summary judgment on the federal claims.

  The Court thus grants the motion in part and denies it in part.

            Would a charitable hospital, known for its beneficence toward disabled children,

  intentionally pull a job from a woman newly hired but newly diagnosed with invasive breast

  cancer? Would a woman, jobless and just diagnosed with invasive breast cancer, voluntarily turn

  away from a new job featuring immediate health insurance coverage? These difficult questions

  hinge not on rhetoric or reputation, but instead on evidence of record. In this case, a jury must sift

  the proof and make credibility determinations in a dispute offering often binary options on key

  issues.




                                                     1
Case: 5:18-cv-00548-REW-MAS Doc #: 32 Filed: 05/08/20 Page: 2 of 25 - Page ID#: 392




      A. Factual and Procedural Background

           The Court views all proof and draws supported inferences in the light most favorable to

  non-movant Watkins. Plaintiff worked in various administrative support positions at the University

  of Kentucky (UK) Hospital from 2007 until 2018; from roughly 2015 to 2018, she served as an

  insurance specialist in the UK Department of Anesthesiology’s Interventional Pain Associates

  Clinic, under the supervision of Brian Howell. DE #26-2 at 3–4 (Watkins Dep.);1 id. at 43 (Howell

  Dep.). On January 26, 2018, Watkins notified Howell of her resignation from UK, with her final

  day being February 22, to seek a position in her degree field with greater advancement

  opportunity.2 Id.; DE #26-3 (Resignation Letter). Five days later, Plaintiff applied for the open

  Revenue Cycle Coordinator position at Shriners. DE #26-4 (Employment Application); DE #26-2

  at 4 (Watkins Dep.). Watkins interviewed with Shriners Revenue Cycle Manager Ambra Knoche

  via telephone in early February, and she attended an in-person interview with Knoche shortly

  afterward. DE #29-3 at 8, 15 (Knoche Dep.); DE #26-2 at 8–9 (Watkins Dep.). Knoche ultimately

  offered the position to Watkins, and Watkins accepted it, on or about February 5, 2018. DE #26-2

  at 10.

           Concerned about a potential lapse in benefits during the employment transition, Watkins

  subsequently scheduled a routine mammogram. Id. at 12–13 (Watkins Dep.). Unfortunately, the

  mammogram revealed a likely cancerous mass. Id. at 12–14. Watkins approached Howell to




  1
    Deposition citations refer to the CM/ECF pagination.
  2
    Emphasizing Howell’s testimony that Watkins had some performance issues (most, mistakes
  Howell and Watkins simply “discussed throughout the workday”) and a personality conflict with
  another supervisor, see DE #26-2 at 44–45, Shriners suggests that Plaintiff’s job was in jeopardy
  when she decided to leave it. See DE 26-1 at 3. Howell’s testimony does not legitimately reflect
  that UK planned to terminate Watkins in early 2018. Regardless, in this context, the Court accepts
  Watkins’s representation, per her testimony and the resignation letter, that she resigned for
  professional development reasons.
                                                  2
Case: 5:18-cv-00548-REW-MAS Doc #: 32 Filed: 05/08/20 Page: 3 of 25 - Page ID#: 393




  inquire whether she had any option of remaining in her position at UK, to permit health benefit

  continuity; Howell informed her that he would discuss the matter with his superiors. Id. at 14. On

  February 14, 2018, Knoche provided Watkins with a Shriners start date of February 26. Id. at 30.

  Later that day, after receiving biopsy results, Plaintiff’s healthcare provider confirmed the breast

  cancer diagnosis.3 Id. Watkins then followed up with Howell, who advised that Watkins could not

  remain at UK. Id. at 14; id. at 55–56 (Howell Dep.).4 Plaintiff immediately called Knoche to

  discuss the situation. Id. at 14 (Watkins Dep.). [Much of the Watkins-Shriners interaction is

  contested; the Court largely traces Plaintiff’s version, per Rule 56.] Knoche, ostensibly

  sympathetic, noted that she was not sure of Watkins’s options regarding benefits or attendance

  flexibility, but would consult Human Resources (HR) and get back in touch with Watkins. Id. at

  15 (“She said she didn’t know the benefits or as far as the attendance, how that would work with

  me having to have treatment, that she was going to reach out to HR.”); id. at 16 (“She told me that

  she didn’t know how it would work about my position as far as me having this diagnosis, needing

  treatment, or the benefits and that she would look into it and get back with me.”); DE #29-3 at 19

  (Knoche Dep.) (“And she asked about benefits and I did not feel comfortable having that

  conversation because that’s not my area of expertise. But I was happy to get a call set up with HR




  3
    It is not clear from the record whether Watkins received the specific Invasive Ductal Carcinoma
  diagnosis on February 14. She simply testified that she then learned she had cancer. DE #26-2 at
  14. Watkins obviously knew the specific diagnosis by February 15, as she referenced it in her
  email to Knoche of that date. DE #26-7. Knoche, emphasizing the perceived lack of certainty
  surrounding Watkins’s diagnosis and treatment plan, testified that Watkins did not mention the
  specific cancer type on either the February 14 or February 15 calls with Shriners. DE #29-3 at 24.
  4
    The parties dispute UK’s reason for declining to permit Watkins to rescind her resignation.
  Watkins’s understanding was that UK had already advertised her position as available. DE #26-2
  at 14. Howell, though, testified that he and his supervisor agreed that it was best to let the
  resignation stand, allowing UK to bring someone new, perhaps with stronger performance and less
  personality conflicts, into the insurance specialist role. Id. at 55–57. The dispute is not legally
  material to the claims in this case. UK closed the door on remaining.
                                                   3
Case: 5:18-cv-00548-REW-MAS Doc #: 32 Filed: 05/08/20 Page: 4 of 25 - Page ID#: 394




  and we would be able to do that the next day . . .”); id. (“This was definitely something that was

  beyond what I could give her information on . . .”). Though Watkins did not yet have a cancer

  treatment plan in place, she told Knoche that she had an appointment set for February 27 (after the

  Shriners start date of February 26) to discuss it; Knoche reiterated that she could not guarantee that

  Watkins would be permitted time off of work (for the February 27 appointment or any other

  treatment), but she would consult HR. DE #26-2 at 28–29 (Watkins Dep.). Watkins described

  Knoche has making a “heavy sigh” at mention of the February 27 treatment-planning appointment.

  Id. at 28.

          The following day (February 15), Knoche, Watkins, and Shriners HR Director Debra

  Felder had a three-way telephone conversation. DE #26-2 at 18 (Watkins Dep.). Knoche advised

  that she had discussed Watkins’s diagnosis and situation with Felder and cautioned that, because

  Watkins would not qualify under Family Medical Leave Act (FMLA) guidelines for ninety days

  and was hired for a “unique” position, she would not be permitted absences during that period;

  thus, per Knoche and Felder, if Watkins “needed to take more than three times off,” Shriners

  “could not secure [her] position.” Id. at 19; id. at 20 (“Debra [restated] the fact that the position

  was unique and that because of the FMLA guidelines and treatments that I wouldn’t be allowed to

  take off without getting on probationary action.”); id. (“I asked her what my options were. I said,

  I know that people work with cancer treatments all the time . . . And she reiterated the fact that if

  I had more than three occurrences that . . . she wouldn’t feel comfortable telling me that I would

  be able to work there because of the disciplinary action.”); see also id. at 22 (“I asked them how

  my treatments would affect my schedule, if I had to have treatments, how would it affect my

  schedule, what are their guidelines and rules.”); id. at 40 (“. . . I asked if I had to miss doctor’s

  appointments and if I was going to treatments if I could still work for Shriners. And I was told that



                                                    4
Case: 5:18-cv-00548-REW-MAS Doc #: 32 Filed: 05/08/20 Page: 5 of 25 - Page ID#: 395




  if I missed more than three occurrences for appointments that . . . I could not have my position

  secured.”).

          After this discussion, Felder left the call, and Knoche and Watkins talked further about

  how to proceed. Id. at 20. Though Knoche suggested Watkins consider it overnight, Watkins, per

  her testimony, felt that she would be unable to comply with the three-absence policy—an

  unwavering requirement, as she understood it, of the job—given her upcoming expected treatment

  needs. Id. at 20–21 (“And then she said . . . [would] I think about it overnight? And I said, you are

  telling me that there’s nothing else that I can do; your human resources person is telling me there’s

  nothing else I can do.”).5 Watkins, thus certain that Shriners would be unable to “secure” her




  5
    It must be said that Shriners describes things quite differently. Knoche claims she reacted to
  Watkins by expressly confirming that the cancer diagnosis would have no effect on her Shriners
  position. See DE #29-3 at 19 (Knoche Dep.). Both Felder and Knoche deny any effort by Watkins
  to broach the issue of missed work or how Shriners would react to absences. Indeed, each of Felder
  and Knoche describe a benign call where Felder simply ran through on-board benefits and then
  Watkins abruptly announced that she would not be switching jobs at that point. See id. at 19, 21–
  22 (Knoche Dep.); DE #29-4 at 21 (Felder Dep.). The Shriners witnesses flatly deny Watkins’s
  depiction and describe an entity ready, willing, and able to accommodate someone facing cancer
  treatment. See DE #29-4 at 21 (Felder Dep.) (“I express my empathy about her recent diagnosis,
  and then I provide her information . . . in regards to our benefits . . . [A]fter the end of the benefit
  review, I asked Ms. Watkins did she have any questions. And she said, ‘No.’ She said, ‘I don't feel
  that this is a good time for me to take a new job.’ . . . I said, ‘I completely understand if this is not
  a good time for you to change jobs . . . However, you do not have to make a decision today. Why
  don’t you take a couple of days to think about it?’”); DE #29-3 at 21 (Knoche Dep.) (“Krissi said
  that she didn’t feel like it was a good time for her to take the position . . . and Debbie said she
  would like for her to think about it. It wasn’t something that we didn’t want her to take at that time.
  We wanted her to come because we needed the help. We didn’t feel like the breast cancer would
  be an issue . . .”).
          The Court does not pick between versions at this stage. Watkins knew the UK job was
  over, so it is unlikely, perhaps, that she (thus not employed and facing lost pay and benefits) would
  have expressed a choice against taking a “new” job. Shriners was her only job at the time, thus a
  Hobson’s choice. Further, the email Watkins sent after the February 15 call is, in tone and content,
  a difficult one to reconcile internally and externally. The key is the diametric versions told, and
  the Court is not the factfinder when tales, supported with record evidence, collide.
                                                     5
Case: 5:18-cv-00548-REW-MAS Doc #: 32 Filed: 05/08/20 Page: 6 of 25 - Page ID#: 396




  position in light of the cancer treatment, asked Knoche for advice on next steps. Knoche told her

  that, to be considered for positions at Shriners in the future, Watkins would need to formally

  rescind her acceptance of the Revenue Cycle Coordinator job offer. Id. at 37 (“She told me in the

  conversation with her when I asked her what I needed to do since she could not secure my position,

  her words were, you will have to rescind [acceptance of] the offer.”); see also id. at 38. Based on

  this conversation, immediately following the February 15 call, Watkins emailed Knoche

  rescinding acceptance of the position. DE #26-7 (titled “Rescinding my position for Revenue

  Cycle Coordinator”). The email evinces Plaintiff’s understanding that, due to her cancer

  treatments, she would not be able to keep the Revenue Cycle Coordinator position. Id. (“Per our

  conversation, I have recently been diagnosed with Invasive Ductal Carcinoma of my breast and

  will unfortunately need a series of treatments to overcome the diagnosis . . . I truly am saddened I

  will not get to work with you right away and represent the Shriner’s Hospital brand.”). Watkins

  further noted her interest in consideration for future Shriners positions. Id.

         The cheery email tone did not last. Watkins soon filed an EEOC complaint over the alleged

  treatment by Shriners. Upon receipt of a right to sue letter, see DE #1-1 at 15, Plaintiff sued

  Shriners in Fayette Circuit Court, see id. at 5 (Complaint). Though Shriners argues otherwise, and

  the Complaint lacks ideal structural clarity, Watkins fairly asserted three causes of action, each

  under both the ADA and the KCRA—disability discrimination, failure to accommodate, and

  retaliation.6 Shriners timely removed the case. DE #1 (Notice of Removal). Defendant now seeks



  6
   Though the Complaint is structured as having only two separate counts, the first, Count I, fairly
  encompasses both disability discrimination and failure to accommodate sub-theories. Indeed,
  Watkins titles Count I “Disability Discrimination – Failure to Accommodate.” DE #1-1 at 10.
  Further, within it, and in addition to the failure to accommodate allegations, she specifically avers:
  “Defendant discriminated against Plaintiff on the basis of her disability, in violation of the KCRA
  and the ADA/ADAAA.” Id. at 11, ¶ 56. A reasonable reading of the Complaint demonstrates that
  Watkins pleaded both claim varieties.
                                                    6
Case: 5:18-cv-00548-REW-MAS Doc #: 32 Filed: 05/08/20 Page: 7 of 25 - Page ID#: 397




  summary judgment on all claims. DE #26 (Motion). Watkins responded in opposition, see DE #29,

  and Defendant replied, see DE #31.

     B. Summary Judgment Framework

         Summary judgment is proper where “the movant shows that there is no genuine dispute as

  to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

  56(a). The Court must construe the evidence and draw all reasonable inferences from the

  underlying facts in favor of the nonmovant. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio

  Corp., 106 S. Ct. 1348, 1356 (1986); Lindsay v. Yates, 578 F.3d 407, 414 (6th Cir. 2009). Courts

  may not “weigh the evidence and determine the truth of the matter” at the summary judgment

  stage. Anderson v. Liberty Lobby, Inc., 106 S. Ct. 2505, 2511 (1986). “The relevant inquiry is

  ‘whether the evidence presents a sufficient disagreement to require submission to a jury or whether

  it is so one-sided that one party must prevail as a matter of law.’” Little Caesar Enters., Inc. v.

  OPPCO, LLC, 219 F.3d 547, 551 (6th Cir. 2000) (quoting Anderson, 106 S. Ct. at 2512).

         The burden of establishing the absence of a genuine dispute of material fact initially rests

  with the moving party. Celotex Corp. v. Catrett, 106 S. Ct. 2548, 2553 (1986) (requiring the

  moving party to set forth “the basis for its motion, and identify[] those portions of ‘the pleadings,

  depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any,’

  which it believes demonstrate an absence of a genuine issue of material fact”); Lindsay, 578 F.3d

  at 414 (“The party moving for summary judgment bears the initial burden of showing that there is

  no material issue in dispute.”). If the moving party meets its burden, the burden then shifts to the

  nonmoving party to produce “specific facts” showing a “genuine issue” for trial. Celotex Corp.,

  106. S. Ct. at 2253; Bass v. Robinson, 167 F.3d 1041, 1044 (6th Cir. 1999). However, “Rule 56(c)

  mandates the entry of summary judgment . . . against a party who fails to make a showing sufficient



                                                    7
Case: 5:18-cv-00548-REW-MAS Doc #: 32 Filed: 05/08/20 Page: 8 of 25 - Page ID#: 398




  to establish the existence of an element essential to that party’s case, and on which that party will

  bear the burden of proof at trial.” Celotex Corp., 106 S. Ct. at 2552; see also id. at 2557 (Brennan,

  J., dissenting) (“If the burden of persuasion at trial would be on the non-moving party, the party

  moving for summary judgment may satisfy Rule 56’s burden of production in either of two ways.

  First, the moving party may submit affirmative evidence that negates an essential element of the

  nonmoving party’s claim. Second, the moving party may demonstrate to the Court that the

  nonmoving party’s evidence is insufficient to establish an essential element of the nonmoving

  party’s claim.” (emphasis in original)).

         A fact is “material” if the underlying substantive law identifies the fact as critical.

  Anderson, 106 S. Ct. at 2510. Thus, “[o]nly disputes over facts that might affect the outcome of

  the suit under the governing law will properly preclude the entry of summary judgment. Factual

  disputes that are irrelevant or unnecessary will not be counted.” Id. A “genuine” issue exists if

  “there is sufficient evidence favoring the nonmoving party for a jury to return a verdict for that

  party.” Id. at 2511; Matsushita Elec. Indus. Co., 106 S. Ct. at 1356 (“Where the record taken as a

  whole could not lead a rational trier of fact to find for the non-moving party, there is no ‘genuine

  issue for trial.’”) (citation omitted). Such evidence must be suitable for admission into evidence at

  trial. Salt Lick Bancorp v. FDIC, 187 F. App’x 428, 444-45 (6th Cir. 2006).

     C. ADA Disability Discrimination Claim

         The ADA prohibits “discriminat[ion] against a qualified individual on the basis of

  disability in regard to job application procedures, the hiring, advancement, or discharge of

  employees, employee compensation, job training, and other terms, conditions, and privileges of

  employment.” 42 U.S.C. § 12112(a). “To recover on a claim for discrimination under the ADA, a

  plaintiff must show that he or she (1) is disabled, (2) otherwise qualified to perform the essential



                                                   8
Case: 5:18-cv-00548-REW-MAS Doc #: 32 Filed: 05/08/20 Page: 9 of 25 - Page ID#: 399




  functions of the position, with or without accommodation, and (3) suffered an adverse employment

  action because of his or her disability.” Ferrari v. Ford Motor Co., 826 F.3d 885, 891 (6th Cir.

  2016). An ADA plaintiff need not show that her disability was the sole reason for the challenged

  employment action; she simply must show that the action occurred “because of” her protected

  status, i.e., that her disability was a but-for cause of the employment action. Lewis v. Humboldt

  Acquisition Corp., 681 F.3d 312, 321 (6th Cir. 2012).

         A plaintiff may demonstrate disability discrimination “by introducing direct evidence of

  discrimination, including evidence that the employer relied upon the plaintiff’s disability in

  making its employment decision, or by introducing indirect evidence of discrimination.” Ferrari,

  826 F.3d at 891 (quotation marks and citation omitted). The indirect method is applicable in cases

  involving allegedly pretextual bases for employer action and hidden intent issues. Id. Watkins

  purports to use the direct method here, and the proof indeed makes such an approach appropriate.

  Per Plaintiff’s version of events, on the February 15 call, Shriners straightforwardly expressed

  inability to “secure her position” because of the cancer diagnosis and Watkins’s related treatment

  needs; it made clear that the change in her employment status—the requirement that she rescind

  her offer acceptance in writing, to preserve potential future consideration—hinged on Plaintiff’s

  cancer status. “[D]irect evidence is that evidence which, if believed, requires the conclusion that

  unlawful discrimination was at least a motivating factor in the employer’s actions.” Tepper v.

  Potter, 505 F.3d 508, 516 (6th Cir. 2007) (quoting Johnson v. Kroger Co., 319 F.3d 858, 865 (6th

  Cir. 2003) (citation omitted)). There is little dispute that Watkins’s separation from Shriners was

  the result of her cancer diagnosis; the sole and crucial question in this regard is whether Watkins

  voluntarily chose to rescind her acceptance, or Knoche and Felder coerced it. Watkins’s perception

  of the February 15 conversation and coercion allegation, if credited, directly support her



                                                  9
Case: 5:18-cv-00548-REW-MAS Doc #: 32 Filed: 05/08/20 Page: 10 of 25 - Page ID#: 400




  discrimination claim. No inferences are needed, and the indirect method is therefore inapt in this

  case.

          “Where the ADA claim is based on direct evidence of discrimination,” the claimant must

  initially “show that she (1) has a disability, and (2) is otherwise qualified for the position, either

  (a) without accommodation from the employer; (b) with an alleged essential job requirement

  eliminated; or (c) with a proposed reasonable accommodation.” Kempter v. Michigan Bell Tel.

  Co., 534 F. App’x 487, 490 (6th Cir. 2013) (quoting Kleiber v. Honda of Am. Mfg., Inc., 485 F.3d

  862, 869 (6th Cir. 2007) (internal quotation marks omitted)); accord Ferrari, 826 F.3d at 891. If

  the plaintiff makes this showing, “the burden shifts to the employer to prove that the challenged

  job criterion is essential (defeating the employee’s showing in (b)) or that the proposed

  accommodation will impose an undue hardship upon the employer (defeating the employee’s

  showing in (c)).” Kempter, 534 F. App’x at 491 (quoting Kleiber, 485 F.3d at 869 (internal

  quotation marks omitted)). Shriners does not argue that Watkins was not otherwise qualified for

  the Revenue Cycle Coordinator position, nor does it claim that any sort of modified work schedule

  (or exceptions to the three-absence policy) to accommodate her cancer treatments would have

  imposed an undue hardship on the company. Rather, Defendant maintains that (1) Watkins was

  not, at the time she rescinded her acceptance of the Shriners position, disabled within the meaning

  of the ADA and (2) Watkins suffered no adverse employment action, as she voluntarily chose to

  rescind her acceptance. The Court discusses each key dispute in turn.

                               Cancer as an ADA-Qualifying Disability

          Under the ADA, a qualifying disability includes: “(A) a physical or mental impairment that

  substantially limits one or more major life activities of such individual; (B) a record of such an

  impairment; or (C) being regarded as having such an impairment (as described in paragraph (3)).”



                                                   10
Case: 5:18-cv-00548-REW-MAS Doc #: 32 Filed: 05/08/20 Page: 11 of 25 - Page ID#: 401




  42 U.S.C. § 12102(1). Watkins argues that she qualifies under the first (actual disability) and third

  (regarded-as) prongs. Congress has directed that the current version of the ADA, as amended in

  2008 with enactment of the ADA Amendments Act (ADAAA),7 “should be construed ‘in favor of

  broad coverage . . ., to the maximum extent permitted by the [ADA’s] terms.’” Barlia v. MWI

  Veterinary Supply, Inc., 721 F. App'x 439, 445 (6th Cir. 2018) (quoting 42 U.S.C. § 12102(4)(A)).

  “Congress also cautioned that the question of whether an individual’s impairment is a disability .

  . . should not demand extensive analysis.” Id. (quotation marks and citation omitted). In other

  words, per the ADAAA and EEOC implementing regulations, the focus in disability

  discrimination cases “should be whether covered entities have complied with their obligations and

  whether discrimination has occurred, not whether an individual’s impairment substantially limits

  a major life activity.” 29 C.F.R. § 1630.2(j)(1)(iv).8

         In post-amendment cases, the regulations contemplate that cancer “will, as a factual matter,

  virtually always be found to impose a substantial limitation on a major life activity[,]” see id.

  § 1630.2(j)(3)(ii), because “cancer substantially limits normal cell growth[,]” see id.

  § 1630.2(j)(3)(iii). Still, individualized assessment of the impairment’s limiting effects, to some

  degree, is required:

         [C]ancer can—and generally will—be a qualifying disability under the ADA.
         Nevertheless, “[t]he determination of whether an impairment substantially limits a
         major life activity requires an individualized assessment.” 29 C.F.R.
         § 1630.2(j)(1)(iv). Although the ADAAA makes the individualized assessment
         “particularly simple and straightforward” for diseases like cancer, 29 C.F.R.


  7
    Pub. L. No. 110-325, § 2, 122 Stat. 3553 (2008).
  8
    EEOC implementing regulations, though not binding, are persuasive interpretive guidance
  regarding ADA protections and requirements. See, e.g., Meritor Sav. Bank, FSB v. Vinson, 106 S.
  Ct. 2399, 2404 (1986) (explaining that administrative regulations, “while not controlling upon the
  courts by reason of their authority, do constitute a body of experience and informed judgment to
  which courts and litigants may properly resort for guidance”) (internal quotation marks and citation
  omitted); Burns v. Coca-Cola Enterprises, Inc., 222 F.3d 247, 258 n.6 (6th Cir. 2000) (recognizing
  that EEOC regulations pertaining to the ADA are, though non-binding, helpful guidance).
                                                   11
Case: 5:18-cv-00548-REW-MAS Doc #: 32 Filed: 05/08/20 Page: 12 of 25 - Page ID#: 402




         § 1630.2(j)(3)(ii), an individualized assessment must still take place. To undertake
         that individualized assessment, courts have required some evidence of the
         plaintiff’s substantial limitation—even when the limitation seems self-evident in
         context.

  Alston v. Park Pleasant, Inc., 679 F. App’x 169, 172 (3d Cir. 2017); see also Donaldson v. Trae-

  Fuels, LLC, 399 F. Supp. 3d 555, 559 (W.D. Va. 2019); Jeffries v. Wal-Mart Stores E., No. GJH-

  15-473, 2016 WL 3771241, at *3 (D. Md. July 11, 2016), aff’d sub nom. Jeffries v. Wal-Mart

  Stores E., L.P., 669 F. App’x 634 (4th Cir. 2016); Punt v. Kelly Servs., No. 14-CV-02560-CMA-

  MJW, 2016 WL 67654, at *7–8 (D. Colo. Jan. 6, 2016), aff’d, 862 F.3d 1040 (10th Cir. 2017).

  The relevant inquiry is how the impairment impacts the claimant’s life activity, in comparison with

  the general population. Barlia, 721 F. App’x at 446. “[U]sually [this comparison] will not require

  scientific, medical, or statistical analysis.” Id. (quoting 29 C.F.R. § 1630.2(j)(1)(v)); cf. Baum v.

  Metro Restoration Servs., Inc., 764 F. App’x 543, 546 (6th Cir. 2019) (concluding that the plaintiff

  could not establish an actual disability without expert testimony “because his impairments, unlike

  more common or less complicated ones, require[d] medical knowledge to understand”).

         Watkins has provided enough, at this stage, to submit the issue of whether she was actually

  disabled under the ADA to a jury. In the Complaint, she alleged that breast cancer substantially

  impaired normal cell growth. DE #1-1 at 7, ¶ 18. And Plaintiff testified that, at the time of the

  challenged employment action, she had been diagnosed with a “very aggressive” form of nearly

  stage III invasive breast cancer. DE #26-2 at 31, 38. She had been diagnosed, biopsy proven, at

  the time of the Shriners separation. The ensuing treatment included surgery, chemotherapy, and

  radiation. See DE #26-2 at 33–35 (Watkins Dep.). This is a strong indication of how the invasive

  nature of the ductal breast cancer modified Watkins’s cell-growth normalcy. From a lay

  perspective, and even without medical documentation or expert testimony, a juror could

  reasonably infer that Watkins’s cancer substantially impaired her body’s ability to normally grow

                                                   12
Case: 5:18-cv-00548-REW-MAS Doc #: 32 Filed: 05/08/20 Page: 13 of 25 - Page ID#: 403




  and produce cells, when compared with the general, non-cancer-patient population.9 Given the low

  actual disability bar, the general presumption that cancer qualifies under the ADA as amended,

  and the evident serious nature of Watkins’s particular diagnosis, the individual circumstances of

  Plaintiff’s case could fairly support a jury finding that she was actually disabled for ADA purposes.

  Notably, Felder—Defendant’s own HR Director—testified that cancer would “absolutely” be an

  ADA-qualifying disability. See DE #29-4 at 12 (Felder Dep.).

         The regarded-as prong likewise presents a fact, and thus a jury, question in this case. “An

  individual qualifies as disabled under the regarded-as prong” where she has “(1) establishe[d] that

  . . . she has been subjected to an action prohibited under [the ADA] because of an actual or

  perceived physical or mental impairment whether or not the impairment limits or is perceived to

  limit a major life activity and (2) the impairment is not transitory and minor.” Barlia, 721 F. App’x

  at 445. It is undisputed that Knoche and Felder knew of Watkins’s breast cancer diagnosis; such

  impairment is neither transitory nor minor. If a jury also credited Plaintiff’s testimony that Knoche

  and Felder informed her that Shriners could not “secure her position” because of resulting cancer

  treatment needs, and thus coerced her into rescinding her job acceptance to avoid being blacklisted

  from future position openings—a version of the facts a jury could reasonably accept, per the

  record—it could fairly conclude that Shriners forced Watkins to give up the Revenue Cycle




  9
    The Court thus need not, at this juncture, resolve the late-expert-disclosure issue surrounding the
  Menifee affidavit attached to Plaintiff’s summary judgment response. See DE #29-2. Menifee’s
  affidavit (like Watkins’s own, see DE #29-1) largely reiterates facts already in the record, and
  expert medical evidence is not needed to rule on the instant motion. Shriners does not contest the
  February 2018 diagnosis. If Plaintiff seeks leave to present untimely disclosed expert proof at trial
  (and she does not do so in DE #29; she simply attaches the affidavit without addressing the
  discovery potential violation), she may so move, and the Court would resolve the matter on full
  briefing. As to Watkins’s own affidavit, see DE #29-1, the Court here analyzes the deposition
  testimony, but hardly sees the type of disqualifying discrepancies between Watkins’s deposition
  and her affidavit that Shriners purports to decry.
                                                   13
Case: 5:18-cv-00548-REW-MAS Doc #: 32 Filed: 05/08/20 Page: 14 of 25 - Page ID#: 404




  Coordinator position because of Shriners’s perception of her illness. In other words, a jury, if

  crediting Watkins, could reasonably find that Shriners perceived Watkins as seriously ill and, not

  wanting to deal with the hassle of accommodating a new cancer-patient employee, convinced her

  that she would be categorically unable to fulfill the position’s duties (primarily the attendance

  obligations) and forced her to rescind the acceptance. See Baum, 764 F. App’x at 547 (finding that

  a fact issue remained as to whether the plaintiff qualified under the “regarded-as” prong, where

  the employer knew of his impairment, and a jury could have credited his testimony that he was

  terminated because of his “health issues and doctors’ appointments”). The regarded-as prong thus

  remains an open avenue to ADA protection in this case. In any event, Watkins “can proceed to

  trial without deciding under which prong she is covered[,]” and a jury must weigh the competing

  versions of events and the various witnesses’ credibility to decide which prong, if either, ultimately

  affords Watkins relief. Workman v. Frito-Lay, Inc., 165 F.3d 460, 467 (6th Cir. 1999).

                                      Adverse Employment Action

         The second contested issue is whether Shriners actually took any adverse employment

  action against Watkins. The parties’ versions of events are in stark contrast on the topic; the

  resulting fact dispute precludes summary judgment as to this element. Per Shriners, Watkins

  unilaterally and voluntarily decided she no longer wanted to accept and begin the new position, as

  a result of her diagnosis, and rescinded her acceptance accordingly. Per Watkins, Shriners

  informed her that it could no longer guarantee her the position, as her cancer diagnosis and

  resulting treatment needs would inevitably lead to discipline, under a strict three-absence policy,

  and ultimate termination; and—to at least permit the possibility of consideration in the future—

  Watkins was required to rescind her acceptance of the position offer in writing.




                                                   14
Case: 5:18-cv-00548-REW-MAS Doc #: 32 Filed: 05/08/20 Page: 15 of 25 - Page ID#: 405




         Of course, “[w]hen an employee voluntarily resigns, [s]he cannot claim that [s]he suffered

  an adverse employment decision under the ADA[.]” Hammon v. DHL Airways, Inc., 165 F.3d 441,

  447 (6th Cir. 1999); accord Rosteutcher v. MidMichigan Physicians Grp., 332 F. Supp. 2d 1049,

  1060 (E.D. Mich. 2004). However, per Watkins’s testimony (which is arguably consistent with

  surrounding proof in the record, such as Howell’s testimony and the language of her email to

  Shriners rescinding the position acceptance), her “decision” to rescind the acceptance was not

  voluntary at all; rather, it was coerced, and in fact mandated, by Knoche (and, indirectly, by

  Felder’s view that the position was no longer “secured” for Watkins). A jury must decide which

  version of events to credit and whom to believe. Summary judgment is thus inapt.

     D. ADA Failure to Accommodate Claim

         A plaintiff claiming that an employer failed to accommodate her disability must show that:

         (1) she is disabled within the meaning of the Act; (2) she is otherwise qualified for
         the position, with or without reasonable accommodation; (3) her employer knew or
         had reason to know about her disability; (4) she requested an accommodation; and
         (5) the employer failed to provide the necessary accommodation.

  Johnson v. Cleveland City Sch. Dist., 443 F. App’x 974, 982–83 (6th Cir. 2011). Failure to

  accommodate claims inherently rely upon direct evidence. Morrissey v. Laurel Health Care Co.,

  946 F.3d 292, 298 (6th Cir. 2019) (quoting Kleiber, 485 F.3d at 868) (observing that “claims

  premised upon an employer’s failure to offer a reasonable accommodation necessarily involve

  direct evidence (the failure to accommodate) of discrimination”). The first element of such a

  claim—whether Watkins was disabled under the ADA—mirrors the first element in an outright

  disability discrimination claim, with one exception: An employer is not required to accommodate

  a plaintiff qualifying as disabled under only the “regarded-as” prong. See, e.g., West v. United

  Parcel Serv., Inc., No. 3:10-CV-716-H, 2011 WL 1539792, at *2 (W.D. Ky. Apr. 22, 2011) (citing

  Workman, 165 F.3d at 467) (“[T]he Sixth Circuit has held that employers do not owe a duty to

                                                  15
Case: 5:18-cv-00548-REW-MAS Doc #: 32 Filed: 05/08/20 Page: 16 of 25 - Page ID#: 406




  accommodate an employee who is only regarded as having a disability.”); Stinson v. Nissan N.

  Am., Inc., No. 3:18-CV-0145, 2019 WL 6174841, at *9 (M.D. Tenn. Nov. 20, 2019) (citing 42

  U.S.C. § 12201(h) and 29 C.F.R. § 1630.9(e)). Watkins, though, for the reasons previously

  discussed, has adduced enough evidence to warrant jury submission under the actual disability

  prong. She thus clears the first hurdle of a failure to accommodate claim. Further, as noted,

  Defendant does not argue that Watkins was not otherwise qualified for the Revenue Cycle

  Coordinator position. Nor is there any dispute as to whether Shriners knew of Watkins’s breast

  cancer, an impairment, when separation occurred. Accordingly, only the fourth and fifth elements

  require particular analysis.

          “[T]he plaintiff ‘bears the initial burden of proposing an accommodation and showing that

  that accommodation is objectively reasonable.’” Keogh v. Concentra Health Servs., Inc., 752 F.

  App'x 316, 326 (6th Cir. 2018) (quoting Kleiber, 485 F.3d at 870). A reasonable accommodation

  may include, among other things, a “part-time or modified work schedule[]”). 42 U.S.C.

  § 12111(9)(B). Shriners does not contend that a modified work schedule, or exceptions to the

  three-absence policy, would have been unreasonable. Rather, Defendant’s position is simply that

  Watkins did not request such accommodations. Plaintiff, though, testified that she expressly

  inquired as to her options concerning time off of work for appointments, or modified scheduling

  to accommodate her treatment, during the February 15 call. See, e.g., DE #26-2 at 22 (Watkins

  Dep.) (“I asked them how my treatments would affect my schedule, if I had to have treatments,

  how would it affect my schedule, what are their guidelines and rules.”); id. at 40 (“. . . I asked if I

  had to miss doctor’s appointments and if I was going to treatments if I could still work for Shriners.

  And I was told that if I missed more than three occurrences for appointments that . . . I could not

  have my position secured.”).



                                                    16
Case: 5:18-cv-00548-REW-MAS Doc #: 32 Filed: 05/08/20 Page: 17 of 25 - Page ID#: 407




          Critically, “[a] request for accommodation can be inferred by context[,]” Aldini v. Kroger

  Co. of Michigan, 628 Fed. Appx. 347, 350–51 (6th Cir. 2015), and the ADA “do[es] not require

  ‘magic words’ for a request for accommodation to be valid[,]” Keogh, 752 F. App’x at 326 (citation

  omitted). Watkins claims she expressed to Shriners that she wanted to keep the position, thought

  she could do the job even with her cancer treatments, and asked Knoche and Felder whether she

  could miss work for appointments without being penalized. Per Watkins, this prompted Knoche

  and Felder to explain the three-absence policy and advise that any such absence during the

  probationary period—even if it were for cancer treatment—would count as an “occurrence” and

  push her closer toward probable termination. Watkins testified that the three discussed FMLA

  applicability, but Knoche and Felder stated that it afforded her no protection, at least during a

  probationary period at Shriners. See DE #26-2 at 19 (Watkins Dep.) (“Ambra just stated that

  because I would be a new employee, I would not qualify under the FMLA guidelines, that I had to

  be there so many days in order to qualify for that[.]”); id. at 20 (“Debra [restated] the fact that . . .

  because of the FMLA guidelines and treatments that I wouldn’t be allowed to take off without

  getting on probationary action.”); id. at 41 (“[I asked whether] if I did need to go to doctor’s

  appointments, if I would be allowed to go and if it would be okay for me to either come in or take

  vacation days or anything like that. And they stated that no, that I would not. Because of the FMLA

  I could not be protected.”). Watkins further testified that she specifically notified Knoche, on

  February 14, of the scheduled February 27 medical appointment to define her treatment plan; per

  Watkins’s impression of the conversation, Knoche expressed doubt that Plaintiff could miss work

  for it without negative consequences, but advised that she would have to check with HR (regarding

  absence allowance for the February 27 date and any others). DE #26-2 at 28–29 (Watkins Dep.).

  Felder’s alleged description of the strict three-absence policy, without noted exceptions, followed



                                                     17
Case: 5:18-cv-00548-REW-MAS Doc #: 32 Filed: 05/08/20 Page: 18 of 25 - Page ID#: 408




  the next day, despite Felder’s knowledge of Watkins’s “situation” and consideration of the

  “options” available to her. Id. at 19.

         Taken in the light most favorable to Watkins, Plaintiff’s testimony demonstrates that she

  definitively requested that she be able to miss work at times for cancer-related appointments—at

  minimum on February 27, as well as on other anticipated dates as later scheduled—and Shriners

  categorically refused to alter its uniformly applied absence policy in response. Cf. Keogh, 752 F.

  App’x at 326 (concluding that the plaintiff did not propose any accommodation where the

  “plaintiff’s own testimony show[ed] that no such request was made, and he was still weighing his

  options[,]” and “hemming and hawing” as to whether he in fact desired any sort of

  accommodation). Of course, Knoche’s and Felder’s testimony categorically conflicts with

  Watkins’s account; they maintain that she asked no questions during the February 15 call and

  requested nothing. The Court, though, cannot resolve the testimonial disagreement on summary

  judgment; such proof weighing is properly for the trier of fact.

         If a jury credited Watkins’s testimony and found that she requested permission to miss

  work for appointments, on February 27 and as otherwise needed, it could conclude that Shriners’s

  wholesale failure to accommodate—or even to meaningfully attempt to accommodate—Watkins’s

  disability-related medical appointments triggers ADA liability. See Lafata v. Church of Christ

  Home for Aged, 325 F. App'x 416, 422 (6th Cir. 2009) (quoting Nance v. Goodyear Tire & Rubber

  Co., 527 F.3d 539, 556 (6th Cir. 2008) (“[T]his Court has held that ‘the interactive process is

  mandatory, and both parties have a duty to participate in good faith.’”); id. (quoting Barnett v. U.S.

  Air, Inc., 228 F.3d 1105, 1114 (9th Cir. 2000) (en banc), vacated on other grounds, 122 S. Ct.

  1516 (2002)) (“Employers ‘who fail to engage in the interactive process in good faith[ ] face

  liability [under the ADA] if a reasonable accommodation would have been possible.’”);



                                                   18
Case: 5:18-cv-00548-REW-MAS Doc #: 32 Filed: 05/08/20 Page: 19 of 25 - Page ID#: 409




  Jakubowski v. Christ Hosp., Inc., 627 F.3d 195, 203 (6th Cir. 2010) (“An employer has sufficiently

  acted in good faith when it readily meets with the employee, discusses any reasonable

  accommodations, and suggests other possible positions for the plaintiff.”); accord Kovac v.

  Superior Dairy, Inc., 998 F. Supp. 2d 609, 620 (N.D. Ohio 2014). A reasonable jury, believing

  Watkins, could find that Shriners refused any interactive discussion about Plaintiff’s cancer-related

  absence need, rejected her request for schedule modification based on a blanket rule and without

  explaining why it could not accommodate her treatment, and failed to propose any alternative.

  Watkins has, on this contested record, justified jury submission on the failure to accommodate

  theory.10

       E. ADA Retaliation Claim

          Watkins claims that Shriners retaliated against her under the ADA, for requesting schedule

  modification related to her cancer treatments, by coercing her to rescind her position acceptance.

  The claim, involving the same elements already analyzed in detail, requires little discussion. In

  contrast with failure to accommodate claims, retaliation claims often are “properly analyzed under


  10
      The Court observes a couple of things about Shriners’s arguments. First, as to any
  accommodation request, Shriners contends the appointment situation was “completely
  hypothetical.” DE #26-1 at 9. The record shows that Watkins had biopsy-confirmed Invasive
  Ductal Carcinoma. She had a treatment planning meeting the day after her Shriners start date. That
  she would require treatment is hardly a hypothetical topic. See DE #26-2 at 41 (Watkins Dep.) (“I
  knew there was going to be a treatment plan in place. I just did not have the specifics.”). A query
  about the effect of certain, if non-calendared, absences for cancer treatment is adequately particular
  as an accommodation request. Second, Shriners slaloms through old law in a case governed by the
  new ADAAA standards in making its arguments about cancer. It is surprising that a health care
  entity, with an HR Director conceding that cancer “absolutely” is a disability under the ADAAA,
  would in this Court contest whether Invasive Ductal Carcinoma at least raises a jury issue on
  normal cell-growth limitation. As the CDC describes the disease: “Breast cancer is a disease in
  which cells in the breast grow out of control.” What is Breast Cancer?, Centers for Disease Control
  and Prevention (last visited May 7, 2020), cdc.gov/cancer/breast/basic_info/what-is-breast-
  cancer.htm.


                                                   19
Case: 5:18-cv-00548-REW-MAS Doc #: 32 Filed: 05/08/20 Page: 20 of 25 - Page ID#: 410




  the indirect evidence test[.]” Morrissey, 946 F.3d at 304. “To establish a prima facie case of

  retaliation, a plaintiff must show that “(1) [she] engaged in activity protected under the ADA; (2)

  the employer knew of that activity; (3) the employer took an adverse action against plaintiff; and

  (4) there was a causal connection between the protected activity and the adverse action.” Id. The

  burden then “shift[s] to the employer to articulate some legitimate, nondiscriminatory reason for

  the” challenged action. McDonnell Douglas Corp. v. Green, 93 S. Ct. 1817, 1824 (1973). If the

  employer does so, the employee has the opportunity to demonstrate that the proffered reason is

  mere pretext for unlawful discrimination. Id. at 1825.

         In the ADA context, an employee’s request for a reasonable accommodation constitutes

  protected activity. Morrissey, 946 F.3d at 304. As explained in the preceding section, based on the

  evidence of record, a reasonable jury could conclude that Watkins requested schedule modification

  to accommodate her cancer treatments—an accommodation that is contemplated in the ADA and

  presumably reasonable, see 42 U.S.C. § 12111(9)(B), and Shriners has not argued otherwise. Nor

  could there be any argument that, based on Watkins’s version of events, the Shriners

  decisionmakers (Knoche and Felder) did not know of Watkins’s accommodation request, made

  directly to them during the February 15 call. Further, for the reasons likewise already discussed, a

  jury could determine that Plaintiff’s rescission of the position acceptance was not voluntary, but

  coerced, under the circumstances. Finally, reasonable jurors could additionally find that Knoche

  and/or Felder—anticipating the added work associated with obliging Watkins’s scheduling needs

  for an indefinite period upon her start at Shriners—coerced her into rescinding the acceptance

  expressly because of a disability-tied accommodation request. Plaintiff has thus satisfied her prima

  facie burden; and, Shriners—focused only on rebutting the prima facie case elements—has offered

  no other reason for the challenged February 15 action. Given the extant factual questions—as to,



                                                  20
Case: 5:18-cv-00548-REW-MAS Doc #: 32 Filed: 05/08/20 Page: 21 of 25 - Page ID#: 411




  namely, whether Watkins legitimately sought accommodation and whether her rescission of the

  position acceptance was voluntary—summary judgment is not warranted on the ADA retaliation

  claim.

     F. KCRA Claims

           Lastly, the Court confronts the state claims. The KCRA provides in pertinent part: “It is an

  unlawful practice for an employer . . . to discharge any individual . . . because the person is a

  qualified individual with a disability[.]” KRS § 344.040(1)(a). Because the KCRA largely parallels

  the ADA, courts traditionally interpret them consistently. See, e.g., Lafferty v. United Parcel Serv.,

  Inc., 186 F. Supp. 3d 702, 707–08 (W.D. Ky. 2016) (citing Howard Baer, Inc. v. Schave, 127

  S.W.3d 589, 592 (Ky. 2003); Bryson v. Regis Corp., 498 F.3d 561, 574 (6th Cir. 2007); Banks v.

  Bosch Rexroth Corp., 610 F. App’x 519, 526 (6th Cir. 2015)) (“Because the language of the KCRA

  mirrors (for the most part) that of the Americans with Disabilities Act (ADA), 42 U.S.C. § 12101

  et seq., courts interpret the KCRA consistent with the ADA.”); see also Webb v. Humana, 819 F.

  Supp. 2d 641, 644–45 (W.D. Ky. 2011) (“The language of the KCRA mirrors that of federal anti-

  discrimination law, and courts have interpreted the Kentucky Act consistently therewith.”); accord

  Brohm v. JH Properties, Inc., 149 F.3d 517, 520 (6th Cir. 1998).

           However, the KCRA did not incorporate the 2008 ADAAA changes, and most courts

  continue to apply pre-2008 ADA jurisprudence to the KCRA analysis. See Krueger v. Home Depot

  USA, Inc., 674 F. App’x 490, 494 (6th Cir. 2017) (“[T]he Kentucky legislature adopted the

  language in the KCRA in 1992 and intended it to reflect the language of the ADA at that time, not

  the subsequent amendments.”); Breen v. Infiltrator Systems, 417 F. App’x 483, 486 (6th Cir. 2011)

  (“[T]h[e] amendment has yet to be incorporated into the Kentucky statute, see K.R.S. § 344.010(4),

  so the pre-2008 ADA standards apply to [Plaintiff]'s claim.”); Sanders v. Bemis Co., Inc., No.



                                                   21
Case: 5:18-cv-00548-REW-MAS Doc #: 32 Filed: 05/08/20 Page: 22 of 25 - Page ID#: 412




  3:16-cv-14-GFVT, 2017 WL 3401277, *1, *5 (E.D. Ky. Aug. 8, 2017) (“[T]he KCRA is

  interpreted consistent with pre-ADAAA, rather than post-ADAAA, jurisprudence.”); Lafferty, 186

  F. Supp. 3d at 707 n.3 (W.D. Ky. 2016) (noting that “[f]ederal courts continue to interpret the

  KCRA consistent with pre-ADAAA jurisprudence” and collecting supporting cases); Larison v.

  Home of the Innocents, 551 S.W.3d 36, 43 (Ky. 2018) (“[N]o matter these current definitions, ‘the

  KCRA retains the [ADA’s] former definition of disability[,]’ prior to the 2008 Amendments of the

  federal law.”) (quoting Azzam v. Baptist Healthcare Affiliates, Inc., 855 F. Supp. 2d 653, 657 n.2

  (W.D. Ky. 2012)).

         Indeed, the Azzam court emphasized the imprudence of “assum[ing] that the Kentucky

  legislature, by drafting language in 1992 that mirrored federal law at the time, see 1992 Ky. Acts

  282, § 1, intended to incorporate federal legislative alterations that occurred in 2008.” 855 F. Supp.

  2d at 657 n.2. And, the very small minority of cases that have applied the ADAAA to KCRA

  claims either has done so without analysis, or has indiscriminately applied ADAAA standards to

  scenarios involving both ADA and KCRA counts; moreover, such cases still rely heavily on pre-

  2008 case law.11 Both the Sixth Circuit, and Kentucky in Larison, went the other way; this




  11
     See Tanner v. Jefferson Cty. Bd. of Educ., No. 2015-CA-1795-MR, 2017 WL 2332681, *1, *2
  (Ky. Ct. App. May 26, 2017) (unpublished) (citing the ADAAA without analysis and relying
  primarily on pre-2008 case law); Gesegnet v. J.B. Hunt Transport, Inc., No. 3:09-cv-828-JGH,
  2011 WL 2119248, *1, *2 (W.D. Ky. May 26, 2011) (applying the ADAAA to both federal and
  KCRA disability discrimination claims “[b]ecause the events in question took place after the
  [ADAAA’s] effective date” without differentiating between the two claims); Banks, 610 F. App’x
  at 526–32 (applying the ADAAA to a KCRA discrimination claim without analysis, while relying
  almost entirely on pre-2008 cases and nevertheless noting that the KCRA’s purpose is “[t]o
  provide for execution within the state of the policies embodies in . . . the Americans with
  Disabilities Act of 1990” (quoting KRS § 344.020(a)); Kimbro v. Kentucky, No. 5:13-cv-215, 2015
  WL 3687672, *1, *3–*5 (W.D. Ky. June 12, 2015) (applying the ADAAA indiscriminately to both
  federal and KCRA disability discrimination claims). Nothing but common lineage and traditional
  parallelism would warrant treating Kentucky’s 1992 enactment as modified by Congress sixteen
  years later. Those, as a matter of controlling text, are not enough.
                                                   22
Case: 5:18-cv-00548-REW-MAS Doc #: 32 Filed: 05/08/20 Page: 23 of 25 - Page ID#: 413




  effectively is controlling authority. Thus, this Court must “continue to apply pre-ADAAA

  jurisprudence to [the KCRA] . . . ‘[u]ntil such time as the Kentucky Supreme Court or General

  Assembly speaks on this issue[.]’” Sanders, 2017 WL 3401277 at *5 n.3 (quoting Lafferty, 186 F.

  Supp. 3d at 707 n.3)).

         An individual qualifies for disability protection under the KCRA if she has: “(a) A physical

  or mental impairment that substantially limits one (1) or more major life activities . . . (b) A record

  of such an impairment; or (c) [been] regarded as having such an impairment.” KRS § 344.010(4).

  Watkins does little to engage the distinct (and more stringent) KCRA disability standard.

  Plaintiff’s actual disability argument focuses solely on the post-amendment standards. See, e.g.,

  DE #29 at 12 (“Under modern law, Invasive Ductal Carcinoma–breast cancer–is a disability that

  merits the protections of the ADA.”); id. at 14 (“Shriners cannot find post-Amendment authority

  to suggest that cancer is not a disability because that simply is not the law anymore.”) (emphasis

  in original); id. at 15 (“In sum, there can be no credible dispute that cancer is an actual disability

  under modern disability law.”); see generally id. at 13–15 (discussing whether cancer is a

  qualifying disability only under ADAAA standards).

         Unlike decisions applying the updated federal statute, pre-ADAAA cases generally have

  held that cancer is not a qualifying disability. See, e.g., Suchanek v. Univ. of Kentucky, No. CIV.A.

  3:10-19-DCR, 2011 WL 3045986, at *7 (E.D. Ky. July 25, 2011) (observing that “[o]ne court has

  explained that [b]reast cancer per se is not sufficient to render a person diagnosed with, or suffering

  from, said condition automatically disabled”) (internal quotation marks and citation omitted);

  Ellison v. Software Spectrum, Inc., 85 F.3d 187, 191 (5th Cir. 1996) (finding no material fact issue

  as to whether cancer substantially limited the life activity of working); Schwertfager v. City of

  Boynton Beach, 42 F. Supp. 2d 1347, 1360 (S.D. Fla. 1999) (characterizing breast cancer as an



                                                    23
Case: 5:18-cv-00548-REW-MAS Doc #: 32 Filed: 05/08/20 Page: 24 of 25 - Page ID#: 414




  insufficiently permanent impairment under the old standard and finding that it did not substantially

  impair the plaintiff’s work); Alston, 679 F. App’x at 171–72 (comparing EEOC v. R.J. Gallagher

  Co., 181 F.3d 645, 653-54 (5th Cir. 1999) (finding that cancer did not qualify under the pre-

  amendment standard), with Oehmke v. Medtronic, Inc., 844 F.3d 748, 756 (8th Cir. 2016) (finding

  that cancer qualified, under the updated statute, because it considers “the functioning of one’s

  immune system [ ] a major life activity”). Plaintiff—declining to substantively address the actual

  disability standard under the KCRA—neither confronts the bulk of cases declining to find that

  cancer qualified under the former ADA standard, nor offers any reason why it would qualify under

  that narrower standard in this particular case. Watkins does not argue that her breast cancer actually

  substantially limited any pre-ADAAA-qualifying major life activity. The Court thus cannot find,

  under either the general application or based on an individualized determination in this case, that

  she qualified under the KCRA “actual disability” prong.

         Rather, Watkins legitimately (albeit briefly) pursues KCRA coverage under only the

  “regarded-as” prong. In arguing that she qualifies, Plaintiff focuses on the life activity of working,

  contending that “Shriners considered her impaired across a broad range of jobs.” DE #29 at 18. In

  the sole paragraph devoted to qualification under the “regarded-as” KCRA prong, Watkins claims

  that “Knoche and Felder told [her] that she could not obtain work due to a general policy related

  to attendance and occurrences, not an attendance policy that related solely to the revenue cycle

  coordinator position.” Id. The record, though, does not necessarily support this view; neither

  Watkins, nor Knoche or Felder, directly testified that the policy applied broadly across a panoply

  of hospital positions. Rather, it is clear from Watkins’s testimony at least that Knoche and Felder

  viewed the Revenue Cycle Coordinator position as “unique” and, thus, subject to less absence

  flexibility. See DE #26-2 at 19 (Watkins Dep.) (recalling Knoche’s guidance “that because she did



                                                   24
Case: 5:18-cv-00548-REW-MAS Doc #: 32 Filed: 05/08/20 Page: 25 of 25 - Page ID#: 415




  not have anybody to cover [Plaintiff] in that position, it was a unique position, that [Watkins]

  wouldn’t be able to take off in the first 90 days because . . . if [she] needed to take more than three

  times off, [Knoche] could not secure [her] position”). Contrary to Watkins’s DE #29 view, the

  record suggests that the strict approach to attendance—and inability or unwillingness to deviate

  from the three-absence policy—was specific to the Revenue Cycle Coordinator role. In sum,

  Watkins has not sufficiently shown that Shriners regarded her as substantially limited across a

  broad range of jobs in her field. Accordingly, because Plaintiff has not demonstrated that she had

  a KCRA-qualifying disability—a required threshold showing, for all asserted KCRA claim

  varieties—summary judgment is proper on the state law claims.

     G. Conclusion

         For all of the reasons discussed, the Court GRANTS DE #26 in part and DENIES it in

  part. Watkins has not offered enough proof to overcome Shriners’s well-supported summary

  judgment effort as to the KCRA claims. She has, though, demonstrated the existence of fact

  questions precluding summary judgment on the ADA claims; those, thus, will proceed to a jury.

         This the 8th day of May, 2020.




                                                    25
